 

 

Case 3:20-cv-00166 Document1 Filed on 05/18/20 in TXSD Page 1 of 3

Lowell & btalhie LL070097
CT, Leese! lLbry
[$60 FA CEE

fleshttos, Te. DIees sole States Couns
FILED AS
Cheefivk Cer | MAY 18 2029

U3, fd pol, ok Jaslcce Se wlhcen FI 54

David J. Bradley, Clerk of Court
Galvagd Tye
Atve CLL We 1

SF) ! ? ?
Fh i's (Ss A dius ce L A feel on ,

Kegucst nw (lea

Pe, 0S She Pitas word,
Li mabe ALEC Lyne’ ACOUL Le CECE” ok
At lense € Mest fant wet Li bipheg! EPs
Al page Loe leap [24.5 Ce fLES
A pase Lee Te AS prado , fled wv / copay ok Lies (8B).

—_— ¢ ny r ff , ,
L£ SYvcel lS Apeet nae DCGR Ala ty 1 h
ths SOA ECE vw (LE Sf) 282 4 LE SMLALCO VS J
wD what 2c Loe eke Ye wo elkeet

SW cee L f

Kowtlf 4B, bWe/hte FZ027Y9
Aras /blanryn pe Cab K/ Choe t )

 
Case 3:20-cv-00166 Document1 Filed on 05/18/20 in TXSD_ Page 2 of 3 A a

Uns UEeSH 4 7 é ve xi S VALE oT exaS
|3.24 NALS eee. CO Ae ery ws / gus FILED
Wet onl, test pee (Ob Es V MAY 18 2020

Bradley: Clerk of Court

Wheh taene exf be he, "TL Hh 5 oayive

Wer Aalh cl tac wip ha S 5 MLE He S AAA 4 LOnS
Webbe! LESS ij As + "

| OL TAC VEL, ,,
oles oF {eau abl V1 we ake betes;
OTL we Saws COM KA +t we Dowl
Agave p~he C00 #0 B00 ve Me cesses
. pole GAwit , ” E specs Atlee Con’ Lhe
Seidel) Uript wf KA SCE 2 fier LIZ S
COmuaal LCEF LACS | Eevt Ago wt Ow? A Si277
Using fhe sxe WAttie cwolte , watlie Cueto);
Bowl hes } tahels eth. Awe Cubtials CLghh weyt
£0 Cach calAee « Cate) B? pol? Lilhec ft ta! s
Aj tats, cIAkes POOL AE Vee Le +
Ow Pg wre [te Dd phere’ bew 5 cases ;
Log Uti es Mesprlal deo J Ze olAtler / Lac fl 9 Lhe rg pub
Hhe Cam. VIY¢-/ ful, (04-2) huvh, fI4-28bactl. ext of Sh.

Vu éteae! ok bolle onic Li Ovi) ~/(F fleete tal s§

Ad LUCEA AES LA rer Khe Bee, A i [129 /
[Oe Lec é4l w SAALE Or C/I WEL ,

WF Wow AAve A (DU ~S5 kates f
MNCL Z 80 Leun/ «

 

 

 

Cli gual £276 247
 

Case 3:20-cv-00166 Document1 Filed on 05/18/20 in TXSD Page 3 of 3 Ag A

Pea °

LZ / es hee Lhe COCLS
Atle had’ Ung CC &tbnc’ ws ped oe A
CM UEC Be Lac Dea

Owls As fer’ Lae A Lia 2) Dat sé
hls Atlitio-s to A hes CAUSE fw She Leer ot,

4/ Gord) ig lesb /aig Le Cous~L9 Ow hE
OX Teéepl! Unrt 7 TACT L/I- 256 4

whole .
#2 2, stp ate fhe /28 tive CAS SES LZive fhe
25 LL ve ewes , fhe ant cav have stalk Leg

Csental Seeuces, Such As [tected fergoval;
Cldgh Kucle yd, SAowee Syoalize CRUCE» COC?

3 Thar M5 Oéitvg tg a) UT Ath -

ped eal J CHCSS COWSALIA MALCO AY Ae ~heweed? Ard
Acte/ 9, [eed with § AMSLACEL, CES “LE
oO Af JALIL § jw volllc” ,

As we ff AL Aw caf het NEES fEPCES Khe
COPE AC AIS Ape? (lel ALC r

(FZ hast]s Vv we whtee Less, Sha ZAICS, LLL.

} The [308de) 2 Lh fuetins ri fAivles ) AS AS

bat not Ui bq pla’ Co As oF Ah (ee A kb et AES ,

Assetats, sah covtegceces ce eeivraf
2. taf AbEC A SED St 20 te L0 Steg, Lol, wes)
OL aS 22. She ws Af 6 lo wee Aeée

ZL sin ceels Afabecl4aqte peut | S/ r70€ Vv Ant CESCH A) ru
fw he MAS LEE CO f Aes T2511 § Wee $

| fentb bbe
Lot K. tvelfge 4% 2607147

LOS , _ . 4 , ot
Pov ral [Wan ya pe (seurx (fh cesta) fetal, (eee of aqd

Covel? ,

OM%6 n.0f la Ya2y/
